DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s request for reconsideration dated 05/25/2021. 
Claim(s) 2, 4-5, 10-12, 14-15, 17-20, 23-30, 32-36, 38-39, 44-52, 54-68 and 70 are currently pending. 
Claim(s) 5, 11, 18, 19, 24, 25, 35-36, 38-39, 45-52, 54-56 and 58-60 have been withdrawn. 
Claim(s) 66-68 and 70 have been amended. 
Claim(s) 1, 3, 6-9, 13, 16, 21, 22, 31, 37, 40-43, 53 and 69 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 4, 12, 23, 32-33, 35-36, 39, 44, 63-68 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-11, 18 and 23 of copending Application No. 13/618,816 in view of US 2004/0200523, King et al.
 Application No. 13/618,816, except for the BSF comprising a group III-V semiconductor material.
However, King teaches that suitable Back Surface Field materials include group-IV and group III-V semiconductor materials [paragraph 0046].  Therefore, in the absent of criticality or unexpected results, one of ordinary skill in the art would have found obvious to choose from the known suitable BSF materials listed in paragraph [0046] of King with reasonable expectation of success in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended. Since King teaches that a group III-V BSF leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense (see MPEP 2143).
Further, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a group-IV semiconductor material for a group III-V semiconductor material respectively [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 4, 12, 23-24, 32, 35-36, 39 and 44, 63-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-19 and 21-26 of copending Application No. 15/992,009 in view of US 2004/0200523, King et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claims 2, 4, 12, 23-24, 32, 35-36, 39 and 44, 63-68 can be found in copending claims 1-6, 8-19 and 21-26 of copending Application No. 15/992,009, except for the second layer/BSF comprising a group III-V semiconductor material.
However, King teaches that suitable Back Surface Field materials include group-IV and group III-V semiconductor materials [paragraph 0046].  Therefore, in the absent of criticality or unexpected results, one of ordinary skill in the art would have found obvious to choose from the known suitable BSF materials listed in paragraph [0046] of King with reasonable expectation of success in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended. Since King teaches that a group III-V BSF leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense (see MPEP 2143).
Further, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a group-IV semiconductor material for a group III-V semiconductor material respectively [MPEP 2144.06].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al. with evidentiary support provided by US 2010/0282305, Sharps et al.
Regarding claim 66
 	King teaches a monolithic photovoltaic cell (10) [Fig. 1, paragraphs 0006-0007 and 0037] comprising: 
a first group-IV subcell (bottom cell, 60) [Fig. 1]; 
a second group-IV subcell (middle cell 40) [Fig. 1] comprising:
a first layer comprising an emitter layer (emitter layer 42), the emitter layer comprising a group IV semiconductor material selected from the group consisting of: Ge, SiGe CGe, GeSn, SiGeSn, CSiGeSn and combinations thereof (the emitter layer 42 may be made of a group-IV material e.g., Ge, Si, SiGe, etc) [Fig. 1 and paragraph 0046]; and 
a second layer (e.g. base layer 44) comprising a group III-V semiconductor material (the base layer 44 may comprise a group III-V material e.g., GaInP, AlGaAs, etc.) between the first group-IV subcell (60) and the first layer (42) [Fig. 1 and paragraph 0046], the second layer (44) being adjacent to, forming a heterostructure with, the first layer”) [Fig. 1 and paragraphs 0046 and 0084], the second layer comprising a base layer (44) [Fig. 1 and paragraph 0046]; and
one or more upper subcells (see top cell 20) comprising III-V semiconductor layers [Fig. 1 and paragraph 0046],
wherein the second group-IV subcell (40) is between the first group-IV subcell (60) and the one or more upper subcells (20) [Fig. 1], and
wherein the first group IV subcell (bottom cell, 60), the second group IV subcell (middle cell 40) and the one or more upper subcells (see top cell 20) together form a monolithic multijunction cell structure (10) [Fig. 1, paragraphs 0006-0007 and 0040].
With regards to the first layer (emitter layer, 42) and the second layer (base layer, 44) comprising a group-IV material and a group III-V material respectively, Examiner notes that the second layer of King et al. is made of the same material as claimed by applicants i.e., a group III-V material.  King et al. further teaches that the emitter layer (42) may be made of a finite number of identified, predictable semiconductor materials, including group IV materials (see paragraph [0046]).  One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since King et al. teaches that an emitter layer made from a group IV and/or a group III-V material leads to the anticipated success, said materials are not of innovation but of ordinary skill and common sense (see MPEP 2143).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
King does not teach the group-IV-containing solar cell emitter being a primary photoabsorber of the second group-IV subcell.
Jones-Albertus teaches a multi-junction solar cell, wherein at least one subcell is provided with an “inverse heterojunction” wherein the emitter layer has a band gap that is lower than that of the base layer (therefore having increased absorption of radiation as the absorption of radiation is reduced with higher band gaps; see Sharps, paragraph 0060) in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [paragraph 0016].
King and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-junction solar cell of King to comprise an emitter layer having a band gap that is lower than that of the emitter, and therefore functioning as the primary absorber layer, in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [Jones-Albertus, paragraph 0016].
Modified King does not teach the emitter layer being thicker than the base layer.

Modified King and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified King to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher diode fill factor under illumination [Kurtin, Fig. 15C and paragraph 0186]. 
Regarding claim 67
King teaches a monolithic photovoltaic cell (10) [Fig. 1, paragraphs 0006-0007 and 0037] comprising: 
a first group-IV subcell (bottom cell, 60) [Fig. 1]; 
a second group-IV subcell (middle cell 40) [Fig. 1] comprising:
a first layer comprising an emitter layer (emitter layer 42), the emitter layer comprising a first semiconductor material from a first family of semiconductor materials (the emitter layer 42 may be made of a group-IV material e.g., Ge, Si, SiGe, etc) [Fig. 1 and paragraph 0046]; and 
a second layer (base layer 44) comprising a second semiconductor material from a second family of semiconductor materials different from the first family of semiconductor materials (the base layer 44 may comprise a group III-V material e.g., GaInP, AlGaAs, etc.) [Fig. 1 and paragraph 0046], the second layer comprising a base layer (44) [Fig. 1 and paragraph 0046]; 

wherein the second group-IV subcell (middle cell 40) is between the first group-IV subcell (bottom cell 60) and the one or more upper subcells (top cell 20) [Fig. 1],
wherein the first family of semiconductor materials are group-IV semiconductors selected from the group consisting of: Ge, SiGe CGe, GeSn, SiGeSn, CSiGeSn and combinations thereof (the emitter layer 42 may be made of a group IV material e.g., Ge, Si, SiGe, etc) [Fig. 1 and paragraph 0046] and the second family of semiconductor materials can be selected from group III-V semiconductors [Fig. 1 and paragraphs 0046 and 0084]; 
wherein a heterostructure is formed between the first layer (42) and the second layer (44) [Fig. 1, paragraphs 0046 and 0084], the heterostructure comprising a cross-column heterostructure (the photovoltaic cell of King et al. may be a homojunction or a heterojunction wherein in a heterojunction design, the semiconductor material in the emitter layer has a different composition than that of the base layer [Fig. 1 and paragraphs 0046 and 0084]; and
wherein the first group IV subcell (bottom cell, 60), the second group IV subcell (middle cell 40) and the one or more upper subcells (see top cell 20) together form a monolithic multijunction cell structure (10) [Fig. 1, paragraphs 0006-0007 and 0040].
Modified King does not teach the emitter layer being thicker than the base layer.
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series 
Modified King and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified King to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher diode fill factor under illumination [Kurtin, Fig. 15C and paragraph 0186]. 
With regards to the first layer (emitter layer, 42) and the second layer (base layer, 44) comprising semiconductor materials from different families of semiconductor materials, Examiner notes that the second layer of King et al. is made of the same material as claimed by applicants i.e., a group III-V material.  King et al. further teaches that the emitter layer (42) may be made of a finite number of identified, predictable semiconductor materials, including group IV materials (see paragraph [0046]).  One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since King et al. teaches that an emitter layer made from a group IV and/or a group III-V material leads to the anticipated success, said materials are not of innovation but of ordinary skill and common sense (see MPEP 2143).
Additionally, the court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).

Jones-Albertus teaches a multi-junction solar cell, wherein at least one subcell is provided with an “inverse heterojunction” wherein the emitter layer has a band gap that is lower than that of the base layer (therefore having increased absorption of radiation as the absorption of radiation is reduced with higher band gaps; see Sharps, paragraph 0060) in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [paragraph 0016].
King and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-junction solar cell of King to comprise an emitter layer having a band gap that is lower than that of the emitter, and therefore functioning as the primary absorber layer, in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [Jones-Albertus, paragraph 0016].
Regarding claims 68 and 70
	King teaches a monolithic photovoltaic cell (10) [Fig. 1, paragraphs 0006-0007 and 0037] comprising: 
a first group-IV subcell (bottom cell, 60) [Fig. 1]; 
a second group-IV subcell (middle cell 40) [Fig. 1] comprising:

a second layer (base layer 44) being a base layer [Fig. 1 and paragraph 0046], the second layer (44) comprising a group III-V semiconductor material (the base layer 44 may comprise a group III-V material e.g., GaInP, AlGaAs, etc.) between the first group-IV subcell (60) and the first layer (42) [Fig. 1 and paragraph 0046], the group III-V material being adjacent to, and forming a heterostructure with emitter layer (42) (the photovoltaic cell may be a homojunction or a heterojunction wherein in a heterojunction design, the semiconductor material in the emitter layer has a different composition than that of the base layer thereby reading on the limitation “forming a heterostructure with, the first layer”) [Fig. 1 and paragraphs 0046 and 0084]; 
one or more upper subcells (see top cell 20) comprising III-V semiconductor layers [Fig. 1 and paragraph 0046]; and
a tunnel junction (47) electrically connecting the first group-IV subcell (60) and the second group-IV subcell (40) [Fig. 1, paragrapgs 0021, 0046 and 0089], the tunnel junction comprising a group lll-V semiconductor material [paragraphs 0021 and 0089],
wherein the second group-IV subcell (40) is between the first group-IV subcell (60) and the one or more upper subcells (20) [Fig. 1], and

With regards to the first layer (emitter layer, 42) and the second layer (base layer, 44) comprising a group-IV material and a group III-V material respectively, Examiner notes that the second layer of King et al. is made of the same material as claimed by applicants i.e., a group III-V material.  King et al. further teaches that the emitter layer (42) may be made of a finite number of identified, predictable semiconductor materials, including group IV materials (see paragraph [0046]).  One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since King et al. teaches that an emitter layer made from a group IV and/or a group III-V material leads to the anticipated success, said materials are not of innovation but of ordinary skill and common sense (see MPEP 2143).
Additionally, the court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
It is noted that the claim recites “heterostructure”, therefore, the first and second layer are not required to be adjacent to each other thereby forming a junction.  Therefore, the back surface field layer (45) and tunnel junction (47) also read on the claimed second layer since they can be made of group III-V materials thereby forming a heterostructure with the first layer [Fig. 1 and paragraph 0046]. 

Jones-Albertus teaches a multi-junction solar cell, wherein at least one subcell is provided with an “inverse heterojunction” wherein the emitter layer has a band gap that is lower than that of the base layer (therefore having increased absorption of radiation as the absorption of radiation is reduced with higher band gaps; see Sharps, paragraph 0060) in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [paragraph 0016].
King and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-junction solar cell of King to comprise an emitter layer having a band gap that is lower than that of the emitter, and therefore functioning as the primary absorber layer, in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [Jones-Albertus, paragraph 0016].
Modified King does not teach the emitter layer being thicker than the base layer.
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination [Fig. 15C, paragraphs 0185-0186].

Regarding claim 2
King et al. teaches the photovoltaic cell as set forth above, wherein the group-IV semiconductor material of the first layer is selected from the group consisting of: Ge, Si, SiGe, and combinations thereof [paragraph 0046]. 
Regarding claim 3
King et al. teaches the photovoltaic cell as set forth above, wherein the first layer (emitter layer, 42) comprises a component of a photovoltaic solar cell (see solar cell 10 depicted in Figure 1), said component comprising an emitter layer [Figure 1, paragraphs 0041 and 0046].
The limitation "…in which photogeneration of charge carriers takes place" is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed i.e., the first layer is an emitter layer, the same is considered capable of performing the intended use.
Regarding claim 4
King et al. teaches the photovoltaic cell as set forth above, wherein the second layer (base layer, 24) comprises a component of a photovoltaic solar cell (see solar cell 
Regarding claim 10
The limitation “wherein the first layer is formed by epitaxial growth” is considered a product-by-process limitation, and therefore, does not impart any additional structure to the claimed device.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)
Regarding claim 12
King et al. teaches that the photovoltaic cell as set forth above, wherein the one or more upper subcells comprise a plurality of group III-V subcells [Fig. 1].
With regards to the limitation "plurality of upper subcells", while Fig. 1 of King depicts one upper subcell 20, it would have been obvious to one ordinarily skilled in the art at the time of the invention to make duplicate subcells thereby resulting in the claimed “plurality of upper subcells” since it would require a mere duplication of essential working parts.
	It has been held that absent a showing of criticality or unexpected results the mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].  
Regarding claim 14
King et al. teaches the photovoltaic cell as set forth above, wherein electronic doping of the first layer i.e., emitter layer (42), comprises dopant atoms comprising Colum III elements, Column V elements, or a combination of Column-III elements and Column-V elements that are present in the second layer base layer (44) (see Figure 1 and paragraphs [0046]; see also paragraph [0051] wherein the device of King et al. proves the ability of auto-doping from other layers in the structure thereby meeting with the limitation of “the first layer comprises dopant atoms comprising…elements that are present in the second layer). 
Regarding claim 15
King et al. teaches the photovoltaic cell as set forth above, wherein the electronic doping of the second layer (base layer, 44) comprises dopant atoms comprising a group IV semiconductor element e.g. Si, Ge, etc., that is present in the first layer (emitter layer, 42) (see paragraph [0051] wherein the device of King et al. proves the ability of auto-doping from other layers in the structure.  Therefore, because the layers are directly adjacent to each other there will necessarily be a certain level of cross diffusion at the interface).
Regarding claim 17
King et al. teaches the photovoltaic cell as set forth above, further comprising an emitter layer (22) and a base layer (24), wherein the emitter layer (22) is designed to be closer to a primary light source i.e., sunlight, than the base layer (24) during photovoltaic cell operation (see Figure 1 and paragraph [0038] wherein the light enters through the front/top of the cell i.e., the light first goes through the top subcell (20), and the emitter layer is designed to be closer to a primary light source than the base layer during photovoltaic cell operation.")
Regarding claim 20
King et al. teaches the photovoltaic cell as set forth above, further comprising an emitter (22) layer and a base layer (24) [Fig. 1 and paragraph 0037].
The limitation “wherein the emitter layer is presented to the cell via a method selected from the group consisting of: deposition, growth, diffusion, after the formation of the base layer of the photovoltaic cell” is a product-by-process limitation and therefore does no impart any additional structure to the claimed product.
 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
It is noted that King et al. teaches that the layer within said cell are deposited via epitaxial growth [paragraphs 0008-0014].
Regarding claim 21
King et al. teaches the photovoltaic cell as set forth above, further comprising an emitter (22) layer and a base layer (24) [Fig. 1 and paragraph 0037].
The limitation “wherein the base layer is presented to the cell via a method selected from the group consisting of: deposition, growth, diffusion, after the formation 
 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
It is noted that King et al. teaches that the layer within said cell are deposited via growth ([0008]-[0014]).
Regarding claim 22
King et al. teaches the photovoltaic cell as set forth above, further comprising an emitter (22) layer and a base layer (24) [Fig. 1 and paragraph 0037].
The limitation “wherein the emitter layer is presented to the cell via a method selected from the group consisting of: deposition, growth, diffusion, at approximately the same time as the formation of the base layer of the photovoltaic cell” is a product-by-process limitation and therefore does no impart any additional structure to the claimed product.
 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
It is noted that King et al. teaches that the layer within said cell are deposited via growth ([0008]-[0014]).
Regarding claim 23
King et al. teaches the photovoltaic cell as set forth above, further comprising an emitter layer (22) and a base layer (24), wherein the emitter layer bandgap energy is lower than the base layer bandgap energy (see Figure 1, paragraphs [0024], [0053] & [0093-0095] wherein King et al. teaches that the base layer (24) of the top subcell has a higher bandgap due to group-III lattice disordering i.e., disordering by Zn diffusion in the base increases the bandgap of the layer). 
Regarding claim 30
King et al. teaches the photovoltaic cell as set forth above, wherein the heterostructure comprises a heterointerface or heterojunction (see Figure 1, paragraphs [0046] and [0084] wherein the above photovoltaic cell may be a heterojunction design wherein the first layer (emitter layer, 42) and the second layer (base layer, 44) have differing compositions which thereby forming the claimed heterojunction design.)
The limitation “…selected to reduce minority-carrier recombination at layer interfaces, and within the bulk of the materials on each side of the heterointerface or heterojunction” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
Regarding claim 32
King et al. teaches the photovoltaic cell as set forth above, further comprising a tunnel junction (47) between the first group IV subcell (60) and the second group IV subcell (40) [Fig. 1, paragraphs 0039-0040 and 0046].
It is noted that because King et al. teaches that the layers by which the subcells are made i.e., window layers, emitter layers, base layers, and BSF layers, may be made from materials selected from group III-V and group IV materials, one would have found obvious to try choosing, with reasonable expectation of success, from the materials disclosed by King et al. in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended (see MPEP 2143).
The court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
Regarding claim 33
The limitation “wherein second group IV subcell is an epitaxially-grown subcell” is related to the process of making the device, and therefore, does not impart any additional structure to the claimed photovoltaic cell.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]

Regarding claim 34
King et al. teaches the photovoltaic cell as set forth above, wherein the first group IV subcell (bottom subcell, 60) is formed on or in a semiconductor wafer substrate (64), said semiconductor wafer substrate (64) made from Ge [Fig. 1, paragraphs 0036 and 0046].
Regarding claim 42
King et al. teaches the photovoltaic cell as set forth above, wherein the first layer (42) is an emitter layer (the first layer 42 is doped with an n-type impurity and wherein said first layer 42 may be made of a group IV material e.g., Ge, Si, SiGe) [Fig. 1, paragraphs 0036 and 0046].
The limitation “wherein the first layer is the primary absorber of the photovoltaic cell” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed the same is considered capable of performing the intended use.  Examiner notes to paragraph [0083] wherein the photogenerated current density from the emitter may exceed that in the base thereby being capable of performing the intended use.
Regarding claim 43
King et al. teaches the photovoltaic cell as set forth above, wherein the first layer (42) is an emitter layer (the first layer 42 is doped with an n-type impurity and wherein 
The limitation “wherein the first layer is not the primary absorber of the photovoltaic cell” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed the same is considered capable of performing the intended use.  Examiner notes to paragraph [0083] wherein most of the photogeneration of electron-hole pairs responsible for the cell current typically takes place in the base layer thereby meeting with the limitations of the claim.
Regarding claim 44 
King et al. teaches the photovoltaic cell as set forth above, wherein: 
the first layer (emitter layer, 42) is an emitter layer comprising a group-IV semiconductor material [Fig. 1 and paragraph 0046], said group-IV semiconductor material having a first doping type e.g. n-type (the first layer 42 is doped with an n-type impurity and wherein said first layer 42 may be made of a group IV material e.g., Ge, Si, SiGe, etc.) [Fig. 1 and paragraph 0046], and 
the second layer (base layer, 44) is a base layer [Fig. 1], and wherein said second layer (base layer, 44) has a second doping type e.g., p-type, and the second doping type is the opposite doping type with respect to the first doping type (n-type) in the emitter layer (42) [Fig. 1].
Regarding claims 63-65
King et al. teaches an energy generation/energy storage system (instant claims 63 & 64) comprising the photovoltaic cell of claim 1, said energy generation system .
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of US 2013/0048063, Walters et al and US 5,496,415, Barnham.
Regarding claim 26 
All the limitations of claim 1, from which claim 26 depends, have been set forth above.
King et al. does not teach the photovoltaic cell further comprising energy wells positioned at a location selected from the group consisting of: a main photogeneration layer, a group-IV emitter layer of the cell, and a group-IV base layer of the cell, and wherein the energy wells comprise at least one group-IV semiconductor region, with at least one composition having a lower energy bandgap than adjacent regions. 
	Walters et al., similar to King et al., teaches a photovoltaic cell wherein energy wells i.e., IngaAs/InGaAlAs quantum wells, having a composition having a lower energy bandgap than adjacent regions (see paragraph [0014] wherein the wells extend the bandgap to 0.7 eV and below; see also Figure 2 wherein the quantum wells' composition have a bandgap lower than adjacent regions), said quantum wells being between the emitter and the base layers in order to extend the absorption range of the junction whilst maintaining lattice match (see paragraphs [0017] and [0040]).

King et al. teaches the claimed invention except that the quantum layers comprise group III-V semiconductor materials instead of group IV semiconductor materials.
However, Barnham shows that group IV semiconductor materials e.g., Si, are known functional equivalents to alloys of group III and V of the periodic table (Column 1, lines 62-67).
Therefore, because these two types of semiconductor materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the III-V semiconductor material for a group IV material [MPEP 2144.06].
Furthermore, because Barnham teaches choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Barnham teaches that group IV quantum wells lead to the anticipated success, said semiconductor material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Additionally, the court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of 2013/0048063, Walters et al.
All the limitations of claim 10, from which claim 17 depends, have been set forth above.
King et al. does not teach the photovoltaic cell further comprising a feature selected from the group consisting of: energy wells, and low-bandgap absorber regions (LBARs) in other subcells of the photovoltaic cell, 
	Walters et al., similar to King et al., teaches a photovoltaic cell wherein energy wells i.e., IngaAs/InGaAlAs quantum wells, are included on the bottom junction, between the emitter and the base layers, in order to extend the absorption range of the junction whilst maintaining lattice match (see paragraphs [0017] and [0040]).
	King et al. and Walters et al. are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the photovoltaic cell of King et al. to include energy wells as taught by Walters et al. in order to extend the absorption range of the junction whilst maintaining lattice match (Walters et al. see paragraphs [0017] and [0040]).
	The limitation “wherein the group-IV semiconductor layer is positioned, to modify the effective bandgap, light transmission, and photogenerated and collected current .
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of US 2011/0180129, Roberts.
All the limitations of claim 1, from which claim 28 depends, have been set forth above.
King et al. does not teach the photovoltaic cell further comprising a reflector on the front or the back of the group-IV solar cell, selected from the group consisting of: a semiconductor Bragg reflector, a dielectric stack reflector, a metal reflector, a combined dielectric/semiconductor reflector, a combined dielectric/metal reflector, and a combined semiconductor/metal reflector.
In the same field of endeavor of multi-junction solar cells, Roberts teaches that it is well known in the art to include a Bragg reflector structure in the solar cell in order to reflect photons of incident light or photons generated by radiative recombination in the junctions back into the junctions (paragraph [0052]).  
King et al. and Roberts are analogous inventions in the field of multijunction solar cells. It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the photovoltaic cell of King et al. to include a Bragg reflector 
It is noted that because Roberts teaches that said reflector is disposed between the lower junction and the substrate, the combination necessarily results in the reflector being on the back of the group IV solar cell.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of US 2013/0025654, Bedell et al.
All the limitations of claim 1, from which claim 29 depends, have been set forth above.
King et al. teaches the claimed invention but is silent to the photovoltaic cell comprising a passivation layer on the front or the back of the cell, selected from the group consisting of: a deposited amorphous silicon layer; a deposited amorphous germanium layer; a deposited amorphous layer comprising carbon, silicon, and/or germanium; a dielectric layer comprising silicon dioxide, silicon oxide, or silicon nitride; a deposited semiconductor layer comprising zinc oxide or indium tin oxide; a chemical surface treatment comprising hydrogen, fluorine, sulfur, or selenium deposited on the surface; and combinations of the above.
In the same field of endeavor of multi-junction solar cells, Bedell et al. teaches forming a passivation layer on the back of the cell in order to reduce the concentration 
King et al. and Bedell et al. are analogous inventions in the field of multi-junction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photovoltaic cell of King et al. to include a passivation layer at the back of the cell as taught by Bedell et al. thereby reducing he concentration of dangling bonds at the back surface of the bottom cell of the photovoltaic device, and therefore reducing the rate of carrier recombination at the back surface (Bedell et al., paragraph [0031]).
While taught by the prior art, the limitation “reducing surface minority-carrier recombination in the cell” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of US 2010/0229930, Fetzer.

King et al. teaches the photovoltaic cell as set forth above, further comprising a third layer comprising a group III-V tunnel junction layer (48) having a third doping type i.e., p-type, said third doping type having the same doping type with respect to the second layer doping type [Fig. 1 and paragraph 0021].
However, King et al. teaches that said third layer (48) is formed of a group III-V semiconductor materials instead of group IV materials and therefore is silent to the second layer (44) forming a second cross-column heterostructure with the third layer.
However, in the same field of endeavor of multi-junction solar cells, Fetzer teaches that tunnel junctions may be formed from materials such as GaAs, GaInP, SiGe, Ge, etc (paragraph [0033]).
Therefore, because Fetzer teaches choosing from a finite number of identified, predictable semiconductor materials for such layers, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Fetzer teaches that tunnel junction layers comprising group IV semiconductor material lead to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Also, because these two materials i.e., group III-V and group IV materials, were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute GaInAs for SiGe or Ge [MPEP 2144.06].
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
It is noted that the combination necessarily results in the second layer (44) forming a second cross-column heterostructure with the third layer since the second layer (44) and the third layer (48) comprise group III-V and group IV materials respectively which are in a different column of the periodic table.
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of US 2011/0132445, Pitera et al. 
Regarding claim 61
King et al. teaches that the photovoltaic cell as set forth above, further comprising a cap layer (GaInAs cap layer, 18). 
King et al. teaches the claimed invention except that the cap layer is made from a group III-V semiconductor instead of group-IV semiconductors selected from the group consisting of: Ge, Si, SiGe, SiGeSn, and CSiGeSn.
However, in the same field of endeavor of multi-junction solar cells Pitera et al. teaches that it is well known for such cap layers to comprise materials such group III-V semiconductor materials or group-IV semiconductors i.e., an alloy or mixture of Si and another element (e.g., Ge), etc. (See paragraphs [0070-0077] wherein a cap layer (!40) in the multi-junction solar cell connotes a layer that is an alloy or mixture of Si and 
Therefore, because Pitera et al. teaches choosing from a finite number of identified, predictable semiconductor materials for such layer, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success.  Since Pitera et al. teaches that cap layers comprising group IV semiconductor material lead to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
 The limitation “…are grown before or after a primary photogeneration layer of a solar cell of subcell in a multijunction solar cell” is directed to the process of manufacturing the device, and therefore, does not distinguish the claimed product from the prior art as it does not impart any additional structure to the claimed photovoltaic cell.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113] 
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0200523, King et al. in view of US 2013/0263923, Jones-Albertus et al. with evidentiary support provided by US 2010/0282305, Sharps et al., as applied to claims 2-4, 10, 12, 14-15, 17, 20-23, 30, 32-34, 42-44, and 63-69 above, and further in view of US 2002/0164834, Boutros et al.
All the limitations of claim 1, from which claim 62 depends, have been set forth above.
King et al. does not teach the photovoltaic cell further comprising bypass diodes or blocking diodes formed from group-IV semiconductors selected from the group consisting of: Ge, Si, SiGe, SiGeSn, and CSiGeSn.
Boutros et al. teaches a solar cell comprising group IV semiconductors such as Ge, Si, and SiGe used to construct bypass diodes that prevent solar cells from being destroyed by a reverse bias (see paragraphs [0006] and [0037]).
King et al. and Boutros et al. are analogous inventions in the field of multi-junction solar cells.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the device of King et al. to include bypass diodes monolithically grown with the cell as taught by Boutros et al. thereby preventing the solar cells from being destroyed by a reverse bias (Boutros et al., paragraphs [0006], [0037], and [0066]).

Response to Arguments
Applicant's arguments, see Remarks filed 05/25/2021, with respect to the rejection of claims 68 and 70 under 35 U.S.C. §112 have been fully considered and are rejection of claims 68 and 70 under 35 U.S.C. §112 has been withdrawn.
Applicant's arguments, see Remarks filed 05/25/2021, with respect to the rejection of claims 2-4, 10, 12, 14, 15, 17, 20-23, 30, 32-34, 42-44, 63-68 and 70 under 35 U.S.C. §103 have been fully considered but are not persuasive.
Applicant argues that Kurtin teaches away from forming fully monolithic multijunction cells, such as those taught by King and Sharps, and focuses instead on networks of cells that are mechanically attached. 
Applicant argues that because top grid contacts between subcells are not employed in the device as shown in FIG. 1 of King, the rationale provide by Kurtin of using a thicker emitter layer 200 to decrease the fractional shading by the top grid contact 33, would not apply for forming the monolithic multijunction cell of FIG. 1.
Examiner respectfully disagrees.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
In the instant case, while a thicker emitter also improves the manufacturability the contact firing step, such improvement does not preclude from additional benefits.  Examiner notes to paragraphs [0185] and [0186] of Kurtin (reproduced below) wherein it is taught that areas of thicker emitter are known to decrease the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination.  Further, because the second group IV solar cell (middle cell 40) is located directly beneath a 
[0185] Because the photovoltaic cells 22b are designed to be used in a bottom network 30b of a tandem solar panel 24, the emitter layer 200 can be much thicker, and its sheet resistance can be roughly 15-40 .OMEGA./sq, as shown in FIG. 15C. This increased emitter thickness 204 can be made to occupy the entire surface area of the photovoltaic material of the photovoltaic cells 22b to facilitate ease of manufacturing. Alternatively, the increased emitter thickness 204 can be made to occupy a major portion (more than half) of the surface area of the photovoltaic material of the photovoltaic cells 22b. Alternatively, the increased emitter thickness 204 can be made to occupy selected regions of surface area of the photovoltaic material of the photovoltaic cells 22b, such as directly beneath the gridlines 238 of the contact 33, or other areas that might be shaded by components of the top network 20a. Alternatively, the increased emitter thickness 204 can be made to occupy the entire surface area of the photovoltaic material of the photovoltaic cells 22b, except for regions underlying selected areas (such as gridlines 338) which can be even thicker.
[0186] Areas of thicker emitter decrease the series resistance in the photovoltaic cells 22b and result in a higher diode fill factor under illumination. Employing a thicker emitter layer 200 also improves manufacturability of the mc-Si photovoltaic cells 22b and fabrication yields at the contact firing step, because the front grid contact 33 is less likely to punch through a thicker emitter layer 200, as opposed to punching through the thin standard and future thinner emitter layers 200 for solar cells for use in single-junction applications, wherein such punching through would create a shunt pathway with the p-type wafer bulk layer 210 below the emitter layer 200.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kurtin teaches that areas of thicker emitter are known to decrease the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination [paragraphs 0185-0186].  Additionally, Kung shoes that the photogenerated current density from the emitter layer can also be significant in most cells, and in some specialized cells may exceed that in the base layer [paragraph 0083].
Applicant argues that the teachings by Kurtin that a thicker emitter layer 200 also improves manufacturability of the mc-Si photovoltaic cells 22b and fabrication yields at 
Applicant further argues that, because tunnel junctions, not front grid contacts 33 as in Kurtin, are employed as electrical connections between the subcells of FIG. 1 of King, the issue of grid contact punch through would not exist for the lower subcells in FIG. 1 of King, so there would have been no reason to employ a thicker emitter layer in the lower subcells of the multijunction device of FIG. 1.
Examiner respectfully disagrees.  While a thicker emitter also improves the manufacturability the contact firing step, such improvement does not preclude from additional benefits.  Examiner notes to paragraphs [0185] and [0186] of Kurtin (reproduced above) wherein it is taught that areas of thicker emitter are known to decrease the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination.  Further, because the second group IV solar cell (middle cell 40) is located directly beneath a further cell, a thicker emitter can occupy areas of the photovoltaic materials that might be shaded by components of the upper/top solar cell. 
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).

With regards to applicant’s arguments regarding the double patenting rejection, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721